SCHEDULE 14A Consent Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant[] Filed by a Party other than the Registrant[x] Check the appropriate box: [X]Preliminary Consent Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Consent Statement []Definitive Additional Materials []Soliciting Material Pursuant to §240.14a-12 SandRidge Energy, Inc. (Name of Registrant as Specified In Its Charter) TPG-Axon Management LP TPG-Axon Partners GP, L.P. TPG-Axon GP, LLC TPG-Axon Partners, LP TPG-Axon International, L.P. TPG-Axon International GP, LLC Dinakar Singh LLC Dinakar Singh Stephen C. Beasley Edward W. Moneypenny Fredric G. Reynolds Peter H. Rothschild Alan J. Weber Dan A. Westbrook (Name of Person(s) Filing Consent Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): [X] No fee required. []
